 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6
     Attorney for Juan Alberto Rubio
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                                Case No. 2:19-cr-037-RFB-DJA
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             SENTENCING HEARING
            v.
                                                                    (First Request)
13
     JUAN ALBERTO RUBIO,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Kevin Douglas Schiff, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Rebecca Levy, Assistant Federal Public Defender, counsel for Juan Alberto Rubio, that the
20
     Sentencing Hearing currently scheduled on September 19, 2019 at 9:45 a.m., be vacated and
21
     continued to a date and time convenient to the Court, but no sooner than sixty (60) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Client is finishing a rehabilitation program in Pahrump, NV.
24
            2.      Counsel also needs additional time to prepare for sentencing.
25
            3.      The defendant is in custody and does not oppose a continuance.
26
            4.      The parties agree to the continuance.
 1        This is the first request for a continuance of the sentencing hearing.
 2        DATED this 11th day of September, 2019.
 3
 4   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 5
 6       /s/ Rebecca Levy                               /s/ Kevin Douglas Schiff
     By_____________________________                By_____________________________
 7   REBECCA LEVY                                   KEVIN DOUGLAS SCHIFF
     Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                               Case No. 2:19-cr-037-RFB-DJA
 4
                    Plaintiff,                                          ORDER
 5
            v.
 6
     JUAN ALBERTO RUBIO,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Thursday,    September      19,   2019   at   9:45   a.m.,   be   vacated   and   continued

12   to    November 14, 2019
          _____________________                 3:00
                                at the hour of _______   p
                                                       ___.m.; or to a time and date

13   convenient to the court.

14                      12th day of September, 2019.
            DATED this _______

15
16
                                                   RICHARD F. BOULWARE, II
17
                                                   UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                     3
